Ingraham, J. (dissenting):
I do not think the plaintiff ever acquired the right to enforce the covenant in the contract between the defendant and Morse and Gelshenen. That covenant was that the vendors, the defendant and one Mulford, would not “ at any time or times within the period of ten years from the date hereof, engage directly or indirectly or concern ourselves in carrying on or conducting the business of selling ice at retail or wholesale, either as principals, agents, servants or otherwise, within the corporate limits of the city of New York as now legally bound, except upon the written consent of the said parties of the second part (Morse and Gelshenen).’’ This was a personal covenant with Morse and Gelshenen. It was undoubtedly a covenant in connection with the transfer of their business; but a mere assignment e'f the property acquired by Morse and Gelshenen under that contract did not, I think, transfer to the assignee a right to enforce this negative covenant.
I think the motion for an injunction should have been denied.
McLaughlin, J., concurred.
Order modified as directed in opinion, and as modified affirmed, without costs.